Citation Nr: 0702637	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel

INTRODUCTION

The appellant had active service from July 1989 to October 
1995.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that, in pertinent part, denied the appellant's 
claims for entitlement to service connection for a back 
disability and liver disability, secondary to medications 
taken for service-connected ankle and knee conditions.  The 
Des Moines, Iowa, RO currently has jurisdiction over this 
case.


FINDINGS OF FACT

1.  A back disability was not shown in service, nor was low 
back arthritis manifest within the first post-service year.

2.  The preponderance of the evidence demonstrates that the 
appellant's back disability is not proximately due to or the 
result of a service-connected disability, including bilateral 
knee and ankle disabilities.

3.  The preponderance of the evidence demonstrates that the 
appellant's back disability has not worsened as a result of a 
service-connected disability, including bilateral knee and 
ankle disabilities.

4.  Lupus hepatitis was not shown in service or within the 
first post-service year.

5.  The preponderance of the evidence demonstrates that the 
appellant's lupus hepatitis is not proximately due to or the 
result of a service-connected disability, including bilateral 
knee and ankle disabilities.

6.  The preponderance of the evidence demonstrates that the 
appellant's lupus hepatitis has not worsened as a result of a 
service-connected disability, including bilateral knee and 
ankle disabilities.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, including as secondary to service-connected 
bilateral knee and ankle disabilities, and arthritis of the 
spine may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Lupus hepatitis was not incurred in or aggravated by 
service, including as secondary to service-connected 
bilateral knee and ankle disabilities, and lupus hepatitis 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  At the May 2005 
videoconference hearing before a member of the Board, the 
appellant testified that he had submitted all evidence in his 
possession.  This letter was issued before the initial 
adjudication of these claims in June 2003, and there is 
therefore no prejudicial timing defect under Pelegrini, 
especially where the appellant has since been provided the 
opportunity to respond to this VCAA notification prior to the 
readjudication of his claims in the subsequent February 2005 
statement of the case (SOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claims and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was not provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined.  Despite 
the inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records and treatment records 
from private physicians and a physical therapist.  The 
reports from four VA examinations are also included.  The 
appellant was afforded the opportunity for a hearing before a 
member of the Board, which took place by videoconference in 
May 2005.  The transcript of that hearing has been included 
and reviewed as part of the Board's review of the appellant's 
claims.  The Board has also carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. at 144; 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2006).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).



Low Back Disability

The appellant's service medical records show that the 
appellant received medical treatment for back pain in January 
1994, when he complained of a backache that he had had for 
the past 36 hours and which he believed was the result of the 
way he slept.  There was no indication of discoloration or 
swelling, and he was provided with analgesic balm, an ice 
pack, and Motrin.  He was also to be observed for five days.  
There is no indication from the record that he returned for 
further treatment, nor do the service medical records 
indicate any other in-service complaints of back pain.  In 
June 1995, the appellant specifically denied having recurrent 
back pain, and a back exam revealed a straight spine without 
tenderness to palpation or costovertebral angle tenderness.  
Other than his recurrent ankle pain, his health was described 
as excellent.  The physical evaluation board proceedings that 
took place in June and July 1995 found that he was 10 percent 
disabled due to left ankle pain with intermittent 
instability.  Back pain was not included on the list of 
disabilities.  The record therefore shows only that the 
appellant experienced an acute and transitory back injury 
while in service that seems to have resolved prior to 
discharge.

At a September 1996 VA examination, the appellant complained 
of low back pain, but no signs of observable physical 
abnormalities were found.  He was diagnosed with mild chronic 
low back pain.  There is no indication from the examination 
report that the appellant was seeking medical treatment for 
this condition at that time.  As part of an orthopedic 
consultation in June 2000, he denied having back pain.  At a 
September 2002 doctor's visit, the appellant reported having 
no back pain or back trauma.  

In January 2003, the appellant presented x-rays that revealed 
that he had mild degenerative joint disease of the back.  
February 2003 magnetic resonance imaging (MRI) of the 
appellant's lumbar spine revealed that he had a transitional 
L5 segment, degenerative disc change in the lower lumbar 
spine, slightly greatest at L4-5, shallow left intraforaminal 
disc herniation at L4-5, and mild neural foraminal narrowing 
was seen at that level, left greater than right.  
Approximately two weeks later, a private physician stated 
that he was unable to directly relate the appellant's back 
problems to his job duties.  However, it does not appear that 
the appellant's service-connected ankle and knee impairments 
were considered to be an alternate cause of his low back 
pain.  At a March 2003 VA examination, the appellant's low 
back pain was determined to possibly be spondylosis of the 
lumbar spine in association with a veteran with positive 
speckled ANA and therefore a possible mixed connective tissue 
disorder.  However, it was then concluded that he had no 
significant back disability.  In July 2003, the appellant 
complained of low back pain, which he said began in 2002 and 
was worsening.  He took a week off from work because of back 
pain and was diagnosed with chronic low back pain secondary 
to osteoarthritis of the lumbosacral spine.  Again, there was 
no mention of the appellant's service-connected ankle and 
knee disabilities as a causative factor.  An August 2003 MRI 
revealed symmetric sacroiliac joints without evidence of 
marrow edema, contusion or degenerative change.  In September 
2003, it was noted that the appellant was having increased 
left foot pain that was affecting his gait and may have been 
contributing to some of his back spasm.  At the October 2003 
hearing before the decision review officer (DRO), the 
appellant testified that he had not received VA treatment for 
his back pain until 1998 or 1999.  After conducting a 
thorough examination, in December 2003 the VA examiner opined 
that there was no reason to believe that the appellant's back 
condition was related to any injury during service or other 
ongoing condition.  He noted that the appellant does have 
radicular symptoms which may exacerbate or worsen over time 
and may subsequently require surgery, but also opined that at 
the present time, he is essentially asymptomatic for this.  

Evidence received after the May 2005 videoconference hearing 
consists of private chiropractic records spanning the time 
from May 2004 until July 2004.  The appellant reported having 
chronic low back pain, which the chiropractor suspected was 
the result of an altered gait from a left ankle injury 
causing a pelvic unleveling effect causing spinal 
instability.  Symptoms were aggravated by straining at the 
stool, lifting, bending, sitting, and standing.  The 
appellant complained generally of a moderate degree of 
constant dull pain with numbness and tingling, bilaterally.  
On physical examination at the appellant's first appointment 
in May 2004, the chiropractor found that the appellant's left 
leg was 1/4 of an inch short, which he opined indicated 
postural compromise; misalignment at the left upper and lower 
cervical regions; subluxation at the left middle and lower 
thoracic areas; muscular spasm at the left and right middle 
lumbar area; signs of misalignment with accompanying spastic 
deep paraspinal musculatures in the left, lower lumbar area; 
spasm specific to the right lower lumbar spine; malposition 
in the pelvic region bilaterally; and dorsolumbar ranges of 
motion limited with moderate pain.  The appellant's low back 
condition appears to have steadily improved during the course 
of his chiropractic treatments, with reported pain scale 
scores decreasing from 8/10 in May 2004 to 2/10 in July 2004.

In September 2004, the appellant complained of back pain, but 
the appellant had normal gait and no tenderness.  He was 
diagnosed with back pain after an MRI was negative for 
herniation or any significant pathology.  His condition was 
believed to be stable.  At the May 2005 Board videoconference 
hearing, the appellant testified that in either 1993 or 1994, 
an Air Force physician told him that because of his knees and 
ankles he was eventually going to have difficulty with his 
hips and back, and advised him to get out of the military.  
However, there is no evidence in the record of this contact, 
advice or medical conclusion, nor is there objective medical 
evidence in the record that the appellant's back condition is 
related to his service-connected ankle and knee disabilities, 
or to any specific event or injury while in service.  

Although the appellant's chiropractor "suspected" that the 
appellant's low back condition was the result of an altered 
gait due to a left ankle injury, the Board does not consider 
this to be persuasive.  While the chiropractor's statement is 
probative of the question of etiology of the appellant's 
current back disorder, its probative and supportive value is 
effectively neutralized by two factors.  First, it was 
expressly based upon the history provided by the appellant, 
himself.  There is no indication that the chiropractor had 
the benefit of a review of the appellant's medical records in 
general or his service medical records in particular.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Second, is the choice of words offered by the chiropractor.  
While he noted the appellant's 1989 service-connected ankle 
injury, he says only that he "suspects" that the chronic 
low back pain is the result of an altered gait which 
subsequently caused a pelvic unleveling effect and led to 
spinal instability.  The Board does not consider this to be a 
definitive statement of nexus, particularly in light of the 
VA examiner's opinion, made after consideration of the 
appellant's entire medical history and including 
consideration of his potential mixed connective tissue 
disorder, that they were not etiologically related.  

Finally, the appellant was not diagnosed with arthritis 
within one-year of service discharge, nor does the medical 
evidence support a finding of arthritis within one year of 
service discharge.  He is therefore not entitled to the 
presumption of service connection for arthritis under 
38 C.F.R. §§ 3.307 and 3.309.  A grant of service connection 
for a back condition, either as incurred during service or as 
secondary to other service-connected conditions, is therefore 
not warranted.

Liver Condition

There is no indication from the appellant's service medical 
records that he was treated for any complaints related to his 
liver while he was in active service.  In June 1996, the 
appellant was found to have elevated liver function tests.  
An abdominal echogram performed in July 1996 revealed 
slightly inhomogeneous liver parenchyma, slight dilation of 
the intrarenal collecting system on the right, but no focal 
hepatic abnormality.  In August 1996, imaging of the spleen 
and liver was normal.  At a VA examination in September 1996, 
he had a slight elevation of total bilirubin, suggesting 
possible or probable Gilbert's syndrome to the examiner.  
However, no condition was officially diagnosed at that time.  

At a June 1997 VA examination for purposes of determining 
service connection for systemic lupus erythematosus, it was 
reported that there was no liver involvement.  Liver function 
tests performed in July 1999 were essentially normal, but 
they were elevated again in February 2001.  At a GI consult 
in February 2001, the appellant was assessed as having mildly 
elevated liver enzymes with slightly elevated ALT.  It was 
noted that once or twice he had a slightly elevated total 
bilirubin, but they were all indirect.  No further diagnosis 
was made.  As of March 2001, the record reflects that the 
appellant's liver function tests had normalized.  In May 
2001, the appellant was asymptomatic, and hepatitis B and C 
tests were negative.  It was believed that his elevated liver 
enzymes had probably returned to normal because he had ceased 
drinking alcohol as of February 2001.  Continued abstinence 
from alcohol was recommended.  

In September 2002, an intermittent elevation of liver 
function tests was believed most likely to be the result of 
fatty liver disease.  A hepatic work-up was negative for any 
significant disease. In October 2002, the appellant 
complained of non-specific abdominal pain, which was believed 
to be most likely muscular.  No evidence of hepatitis or 
pancreatitis was found, although an ultrasound revealed a 
heterogenous echo which was believed most likely to be a 
fatty liver.

At the March 2003 VA examination, the appellant displayed no 
symptoms of liver, gallbladder, or pancreatic disease, and it 
was believed that he instead had a mixed connective tissue 
disorder which might be related to his fatty liver.  The 
examiner opined that his condition was not clearly related to 
ibuprofen, and was instead a probable manifestation of mixed 
connective tissue disorder and was analogous to lupus 
hepatitis.  At the December 2003 VA examination, the 
appellant denied any particular abdominal pain, constipation, 
nausea, vomiting, hematemesis, melena, acholic stools, or 
bright red rectal bleeding, although he did complain of 
thrice-daily mushy stools.  He was able to maintain his 
weight.  On examination, the appellant's liver was smooth, 
flat, nontender, measured 11 cm in breadth on percussion, and 
was at the right subcostal margin when released.  On 
inspiration, it was one to two fingers below the right 
subcostal margin.  Blood tests taken in September 2003 were 
noted to have been normal, except for his ANA titer, which 
was elevated at 1:640 (<1:40) and had a speckled pattern, 
which is abnormal.  The appellant was subsequently diagnosed 
with a mixed connective tissue disorder with hepatitis 
resembling lupus hepatitis at present quiescent.  However, 
the examiner also opined that it was less than as likely as 
not that any current liver disability is due to disease or 
injury in service, and that it was also less than as likely 
as not that any current liver disability is secondary to 
mediations taken for service-connected disabilities of the 
knees and ankles.

At the May 2005 videoconference hearing, the appellant 
testified that he had complained of liver disability since 
1995, just before his separation from service, and that he 
had received no recommendations or considerations from his 
physicians in regard to his condition.  However, there is no 
evidence of these complaints in the record.  He also stated 
that he had occasional pain on the right side of his abdomen, 
which worsened when he took ibuprofen.  Finally, he stated 
that he had not been diagnosed with a liver disability, just 
abnormal lab values.  

The Board does not dispute that the appellant took ibuprofen 
while in service after he injured his left ankle, as he has 
described.  However, the appellant is not competent to 
establish that this event is the cause of the mixed 
connective tissue disorder with hepatitis resembling lupus 
hepatitis, which is a medical determination requiring medical 
expertise.  In general, lay witnesses, such as the appellant, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no other medical evidence in the record 
that supports the appellant's contentions as to causation or 
nexus as secondary to his service-connected ankle disability, 
nor is there evidence in the record that the appellant's 
liver disability is directly related to his active service.  
Therefore, the preponderance of the evidence is against the 
claim, and service connection for a liver disability is not 
warranted.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a liver disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


